DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tang et al. (US Patent Application Publication No. 2016/0273346).
In reference to claim 1, Tang discloses a fracturing controller 36 for hydraulic fracturing of subterranean regions, comprising:
an interface configured to receive fracturing monitoring information of a fracture in a subterranean region undergoing hydraulic fracturing using a fracture fluid having a proppant (Fig. 3, step 73, the reception of information implies some kind of interface to do so); and 
a processor 38 configured to initiate a fracturing treatment stage (Fig. 3, step 74) of said hydraulic fracturing based on receiving an indication of proppant bridging in said fracture during a low rate treatment stage (Tang doesn’t disclose a low rate treatment stage, but the system would be 
In reference to claim 2, Tang discloses that said fracturing treatment stage is a subsequent fracturing treatment stage and said hydraulic fracturing includes an initial fracturing treatment stage before said low rate treatment stage (see Fig. 5, the method loops through multiple iterations).
In reference to claim 4, Tang discloses that said processor 38 is configured to initiate multiple fracturing treatment stages in response to proppant bridging indications from different low rate treatment stages of said hydraulic fracturing (see Fig. 5, the method loops through multiple iterations).
In reference to claim 6, Tang discloses that said indication of said proppant bridging is based on a treating pressure during said hydraulic fracturing (par. 0037).
In reference to claim 7, Tang discloses that said indication of said proppant bridging is based on an increase in a treating pressure during said low rate treatment (par. 0037).

In reference to claim 15, Tang discloses a hydraulic fracturing system, comprising:
a pump 34 for injecting fracture fluid having a proppant (Fig. 1, par. 0016, from proppant storage 30) in a wellbore 14 (see Fig. 1); 
a pump controller 36 configured to direct operation of said pump 34 (par. 0017); and 
a fracturing controller 36 (par. 0017, controller 36 controls both the pump and the fracturing) for hydraulic fracturing of subterranean regions, including: 
an interface configured to receive an indication of proppant bridging in a fracture undergoing hydraulic fracturing (Fig. 3, step 73, the reception of information implies some kind of interface to do so); and
a processor 38 configured to change a pump rate of said fracture fluid via said pump controller 36 and said pump 34 based on receiving an indication of proppant bridging during a low rate treatment 
In reference to claim 16, Tang discloses that said indication is based on a treating pressure of said hydraulic fracturing (par. 0037).
In reference to claim 17, Tang discloses that said indication is based on a slope of a treating pressure of said hydraulic fracturing during said low rate treatment (par. 0042, “rate of change of the measured parameter”).
In reference to claim 18, Tang discloses that said processor 38 is configured to initiate a fracturing treatment (Fig. 3, step 74) in response to said indication of said proppant bridging.
In reference to claim 19, Tang discloses that said processor 38 is configured to initiate multiple fracturing treatments based on said indication of proppant bridging (see Fig. 5, the method loops through multiple iterations).
In reference to claim 20, Tang discloses that said processor 38 is configured to determine said proppant bridging based on a value of a treating pressure (par. 0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, III (US Patent No. 5,595,245) in view of Tang et al. (US Patent Application Publication No. 2016/0273346).

an interface 70 configured to receive fracturing monitoring information (col. 4, lines 45-47) of a fracture 71 in a subterranean region 12 undergoing hydraulic fracturing using a fracture fluid having a proppant 20 (see Fig. 1); and 
initiate a fracturing treatment stage of said hydraulic fracturing (Fig. 3, “INCREASE RATE OR STOP PUMPING SAND AND FLUSH HOLE CLEAN”) based on receiving an indication of proppant bridging (Fig. 3, “PRESSURE INCREASE”; col. 4, lines 57-58, pressure increases indicate bridging) in said fracture 71 during a low rate treatment stage (Scott doesn’t disclose a low rate treatment stage, but the system would be inherently capable of detecting proppant bridging in a low treatment stage, this limitation amounts to an intended use of the claimed system) of said hydraulic fracturing.
Scott fails to disclose a processor configured to perform the above steps.  
Tang discloses that a processor 38 (pars. 0017 and 0026) can be configured to take remedial action in response to a screen out (Fig. 3, steps 73 and 74, par. 0043).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a processor to perform the above steps so that the steps can be conducted automatically rather than requiring a human operator.
In reference to claim 2, Scott discloses that said fracturing treatment stage is a subsequent fracturing treatment stage and said hydraulic fracturing includes an initial fracturing treatment stage before said low rate treatment stage (see Fig. 3, the method loops through multiple iterations following premature pressure increase).
In reference to claim 4, Scott discloses initiating multiple fracturing treatment stages in response to proppant bridging indications from different low rate treatment stages of said hydraulic fracturing (see Fig. 3, the method loops through multiple iterations following premature pressure increase, pressure increases are indicative of proppant bridging).

In reference to claim 7, Scott discloses that said indication of said proppant bridging is based on an increase in a treating pressure during said low rate treatment (col. 4, lines 57-58, Fig. 3).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, III (US Patent No. 5,595,245) in view of Tang et al. (US Patent Application Publication No. 2016/0273346) as applied to claims 1 and 2 above, and further in view of Walters et al. (US Patent Application Publication No. 2015/0075779).
In reference to claim 3, Scott and Tang fail to disclose that said processor is configured to apply said subsequent fracturing treatment stage at a higher pump rate than a pump rate of said initial fracturing treatment stage.
Walters discloses an initial fracturing treatment stage 522, a low rate treatment stage 524 and then a subsequent high pump rate stage 522 (see Fig. 5, pars. 0078 and 0079).  This configuration provides “desirable fracture properties” (par. 0080).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to configure fracturing stages in this manner to achieve desirable fracture properties.
In reference to claim 5, Scott and Tang do not disclose that the fractures are far field fractures.  Walters discloses producing far field fractures (par. 0079).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to produce far field fractures to increase the total volume of the fracture.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US Patent Application Publication No. 2015/0075779) in view of Scott, III (US Patent No. 5,595,245).

providing a first fracturing treatment 522 for said fracture at a first pump rate (see Fig. 5);
subsequently providing a low rate treatment 524 for said fracture at a reduced pump rate less than said first pump rate (see Fig. 5, par. 0078).
Walters fails to disclose changing said reduced pump rate based on proppant bridging in said fracture during said low rate treatment.  Scott discloses changing a pump rate (Fig. 3, “INCREASE RATE OR STOP PUMPING SAND AND FLUSH HOLE CLEAN”) based on proppant bridging in a fracture (Fig. 3, “PRESSURE INCREASE”; col. 4, lines 57-58, pressure increases indicate bridging).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to change a pump rate after indication of bridging so as to prevent bridging.
In reference to claim 9, Scott discloses that said proppant bridging is indicated by an increase in a treating pressure during said low rate treatment (Fig. 3, “PRESSURE INCREASE”; col. 4, lines 57-58, pressure increases indicate bridging).
In reference to claim 10, Walters discloses producing far field fractures (par. 0079).
In reference to claim 11, Scott discloses that said changing includes providing a second fracturing treatment at a second pump rate greater than said reduced pump rate (Fig. 3, “INCREASE RATE”).
In reference to claim 12, Scott discloses providing a second low rate treatment subsequent said second fracture treatment and a third fracture treatment for said fracture based on proppant bridging in said fracture during said second low rate treatment (see Fig. 3, the method loops through multiple iterations following premature pressure increase, pressure increases are indicative of proppant bridging).

In reference to claim 14, Scott discloses that said proppant bridging is indicated by a treating pressure of said hydraulic fracturing (Fig. 3, “PRESSURE INCREASE”; col. 4, lines 57-58, pressure increases indicate bridging).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tolman et al. (US Patent Application Publication No. 2016/0097260), Shampine et al. (US Patent Application Publication No. 2015/0217672) and McLeod et al. (US Patent Application Publication No. 2009/0218094) all disclose similar fracturing systems with means for responding to a bridge-out.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/11/21